      Case 4:21-cv-00725 Document 1 Filed on 03/05/21 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROHDE & LIESENFELD CANADA INC. §
           Plaintiff,          §
                               §
v.                             §
                               §
SPG DRY COOLING USA, LLC       §                    C.A. No. 4:21-cv-725
           Defendant,          §
                               §                    Admiralty 9(h)
and                            §
                               §
CHINESE-POLISH JOINT STOCK     §
SHIPPING COMPANY               §
           Garnishees.         §

                          PLAINTIFF’S RULE 7.1 STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for Plaintiff Rohde & Liesenfeld Canada Inc. certifies there is no parent company or any

publicly held corporation that owns 10% or more of its stock.

                                            Respectfully submitted:

                                            By: /s/ Richard A. Branca
                                                    Richard A. Branca
                                                    Federal I.D. 828076
                                                    Texas Bar No. 24067177
                                                    richard.branca@roystonlaw.com
                                                    Blake E. Bachtel
                                                    Federal I.D. No. 3479533
                                                    State Bar No. 24116055
                                                    blake.bachtel@roystonlaw.com
                                                    1600 Smith Street, Suite 5000
                                                    Houston, Texas 77002
                                                    Telephone: (713) 224-8380
                                                    Facsimile: (713) 225-9945

                                            ATTORNEYS FOR PLAINTIFF
                                            ROHDE & LIESENFELD CANADA INC.
OF COUNSEL:
ROYSTON, RAYZOR, VICKERY & WILLIAMS, L.L.P.
